Citation Nr: 0014170	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-36 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for low back disability. 


INTRODUCTION

The veteran had active military service from December 1953 to 
November 1955. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board and 
was remanded to the RO in September 1997 for additional 
development. 


FINDING OF FACT

The claims file does not include medical evidence of a nexus 
between current low back disability and the veteran's period 
of active military service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
low back disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110,; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

To begin with, the Board observes that the claims file 
includes a medical diagnosis of current back disability.  
Specifically, x-ray study of the lumbosacral spine in 
December 1995 resulted in an impression of advanced 
degenerative joint disease.  Moreover, for well-grounded 
purposes, the veteran's assertions regarding back problems 
with treatment therefore in Australia in 1954 and 1955 are 
accepted as true.  However, the claims file does not include 
any medical evidence of a nexus or link between his currently 
diagnosed back disorder and his period of military service.  

The Board observes that the veteran's service medical records 
were apparently destroyed in a 1973 fire at the National 
Personnel Records Center.  Pursuant to the Board's September 
1997 remand, the RO attempted to located any alternate 
records, such as Surgeon General reports or morning reports, 
but searches for such records were negative.  Further, the 
veteran was asked to furnish any additional evidence, but he 
responded that although he did see doctors for treatment in 
the 1950's those records are not available.  

Unfortunately, the record does not include any medical 
evidence of a continuity of back symptoms from service to 
link his current low back disorder to service.  While the 
veteran has reported medical treatment after service, and 
while certain individuals have submitted statements attesting 
to their knowledge of the veteran's low back problems after 
his military service, neither the veteran not these other 
individuals are competent as laypersons to show a nexus to 
service for well-grounded purpose.  Espiritu.  The record 
simply does not include any medical records of a continuity 
of symptomatology from service to the present, nor is there 
otherwise any medical opinion suggesting a link to service.  
While there is evidence of record does showing x-ray evidence 
of degenerative changes of the lumbosacral spine in January 
1977, there is no medical evidence showing low back symptoms 
prior to that time.  In other words, there is no medical 
evidence to link the degenerative changes first medically 
documented in 1977 with the veteran's military service which 
ended some twenty years earlier.  With the first medical 
evidence of arthritis in 1977, it follows that the one year 
presumptive provisions of 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309 cannot be used to show the necessary 
nexus to service.  

By this decision, the Board is informing the veteran that 
medical evidence of a nexus between his current back 
disability and his military service is required to render his 
claim well-grounded.  38 U.S.C.A. § 5103(a); Robinette v. 
Brown, 8 Vet.App. 69 (1995).  Although the veteran has made 
reference to treatment in the 1950's after service, he has 
also indicated that those records are not available.  The 
Board is therefore not aware of the existence of additional 
evidence that might well ground the veteran's claim.  
38 U.S.C.A. § 5103(a); McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

